[Cite as In re A.M., 2020-Ohio-2666.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




IN RE:
                                                            CASE NO. 9-19-54
        A.M.,

ADJUDICATED                                                 OPINION
DELINQUENT CHILD.




                 Appeal from Marion County Common Pleas Court
                                 Family Division
                          Trial Court No. 2018 DL 00383

                                        Appeal Dismissed

                            Date of Decision:     April 27, 2020




APPEARANCES:

        Lauren Hammersmith for Appellant

        Nathan R. Heiser for Appellee
Case No. 9-19-54


ZIMMERMAN, J.

       {¶1} Adjudicated delinquent child-appellant, A.M., appeals the August 6,

2019 judgment entry of disposition of the Marion County Court of Common Pleas,

Family Division. For the reasons that follow, we dismiss.

       {¶2} On August 3, 2018, a complaint was filed against A.M. charging him

with gross sexual imposition in violation of R.C. 2907.05(A)(4), a felony of the third

degree if committed by an adult, and importuning in violation of R.C. 2907.07(A),

a felony of the third degree if committed by an adult. (Doc. No. 1). The complaint

arose from a June 6, 2018 incident in which A.M., a juvenile, allegedly had sexual

contact with another juvenile. (Id.). On September 20, 2018, A.M. appeared and

denied the charges in the complaint. (Doc. No. 6).

       {¶3} On December 12, 2018, A.M. filed a motion to suppress statements he

made in connection with a June 19, 2018 interview with law enforcement. (Doc.

No. 12). On December 19, 2018, the State filed a memorandum in opposition to

A.M.’s motion to suppress. (Doc. No. 13). After a suppression hearing on

December 19, 2018, a magistrate of the trial court denied A.M.’s motion to suppress

on January 8, 2019. (Doc. No. 14). On January 14, 2019, A.M. filed a motion to

set aside the magistrate’s decision denying his motion to suppress. (Doc. No. 15).

The trial court denied A.M.’s motion to set aside the magistrate’s decision on

January 17, 2019. (Doc. No. 16).


                                         -2-
Case No. 9-19-54


       {¶4} On April 9, 2019, A.M. withdrew his denial of the charges in the

complaint and entered no-contest pleas to the charges. (Doc. No. 21). The trial

court’s magistrate accepted A.M.’s no-contest pleas and adjudicated him a

delinquent child as alleged in the complaint. (Id.).

       {¶5} At a dispositional hearing on August 5, 2019, the trial court’s magistrate

recommended that A.M. be committed to the legal care and custody of the Ohio

Department of Youth Services (“DYS”) for a minimum of six months (not to exceed

A.M.’s 21st birthday).     (Doc. No. 24).      The trial court’s magistrate further

recommended that the DYS commitment be suspended and that 18 months of

community-control sanctions, including 90 days in detention, with those 90 days

suspended conditioned on his compliance with his community-control sanctions, be

imposed by the trial court. (Id.). The trial court’s magistrate filed her “Magistrate

Report” on August 6, 2019. (Id.). That same day, the trial court filed an entry

“approv[ing] and adopt[ing] the Decision of the Magistrate” after noting that the

parties “voluntarily waived their right to object and/or no objection being timely

filed * * * .” (Doc. No. 25).

       {¶6} On September 5, 2019, A.M. filed a notice of appeal. (Doc. No. 30).

He raises two assignments of error for our review, which we will address together.

                            Assignment of Error No. I

       A.M. was denied his right to due process and equal protection of
       the laws when he was adjudicated delinquent of R.C.

                                         -3-
Case No. 9-19-54


       2907.05(A)(4), for an offense committed when he was under the
       age of thirteen and a member of the class protected by the statute.
       Fifth and Fourteenth Amendments to the United States
       Constitution and Article I, Section 16 of the Ohio Constitution.
       (4/9/2019 Entry; A-1).

                           Assignment of Error No. II

       The Marion County Juvenile Court erred as a matter of law and
       violated A.M.’s constitutional rights when it denied his motion to
       suppress, even though he did not voluntarily waive his Miranda
       rights. Fifth and Fourteenth Amendments to the United States
       Constitution and, Article I, Section 16 of the Ohio Constitution.
       (1/17/2019 Entry; A-2).

       {¶7} In his first assignment of error, A.M. argues that he cannot be found

delinquent of gross sexual imposition in violation of R.C. 2907.05(A)(4) because

that statute is unconstitutional as applied to children under the age of 13. In his

second assignment of error, A.M. argues that the trial court erred by denying his

motion to suppress statements that he made to law enforcement.

       {¶8} Before addressing the merits of A.M.’s assignments of error, we must

address a threshold jurisdictional matter. Courts of appeal in Ohio have appellate

jurisdiction over “final appealable orders.” Ohio Constitution, Article IV, Section

3(B)(2). “‘As a result, “[i]t is well-established that an order [or judgment] must be

final before it can be reviewed by an appellate court. If an order [or judgment] is

not final, then an appellate court has no jurisdiction.”’” In re L.J.S., 4th Dist.

Washington No. 16CA8, 2016-Ohio-8107, ¶ 10, quoting Gehm v. Timberline Post

& Frame, 112 Ohio St. 3d 514, 2007-Ohio-607, ¶ 14, quoting Gen. Acc. Ins. Co. v.

                                         -4-
Case No. 9-19-54


Ins. Co. of N. Am., 44 Ohio St. 3d 17, 20 (1989). This court must sua sponte raise

and address jurisdictional issues. Id., citing Chef Italiano Corp. v. Kent State Univ.,

44 Ohio St. 3d 86 (1989), syllabus and Whitaker-Merrell v. Geupel Co., 29 Ohio

St.2d 184, 186 (1972).

       {¶9} Because it presents a question of law, we review de novo whether an

order or judgment constitutes a final, appealable order. State v. Robinson, 9th Dist.

Summit No. 26365, 2012-Ohio-3669, ¶ 7. “De novo review is independent, without

deference to the lower court’s decision.” State v. Hudson, 3d Dist. Marion No. 9-

12-38, 2013-Ohio-647, ¶ 27, citing Ohio Bell Tel. Co. v. Pub. Util. Comm. of Ohio,

64 Ohio St. 3d 145, 147 (1992).

       {¶10} A juvenile court’s adjudication of delinquency and subsequent

disposition is “‘[a]n order that affects a substantial right in an action that in effect

determines the action and prevents a judgment.’” In re A.T., 1st Dist. Hamilton No.

C-160597, 2017-Ohio-5821, ¶ 5, quoting R.C. 2505.02(B)(1), and citing In re Cox,

11th Dist. Ashtabula No. 2004-A-0057, 2005-Ohio-3899, ¶ 28 and In re N.C., 2d

Dist. Clark No. 09CA0023, 2009-Ohio-4603, ¶ 12-15. However, “[m]agistrate

decisions in matters referred under Juv.R. 40 do not constitute final, appealable

orders.” In re L.J.S. at ¶ 11, citing In re G.S., 4th Dist. Pike No. 14CA852, 2015-

Ohio-1285, ¶ 17, State ex rel. Boddie v. Franklin Cty. 911 Admr., 135 Ohio St. 3d
248, 2013-Ohio-401, ¶ 2, and State v. Wheeler, 2d Dist. Montgomery No. 26702,


                                          -5-
Case No. 9-19-54


2016-Ohio-2964, ¶ 17. “Instead, a trial court retains ultimate responsibility over the

matter and must enter a separate and independent judgment that sets forth the

parties’ rights and obligations with respect to the issues submitted to the court.” Id.,

citing Burns v. Morgan, 165 Ohio App. 3d 694, 2006-Ohio-1213, ¶ 9-10 (4th Dist.),

Yahraus v. Circleville, 4th Dist. Pickaway No. 00CA04, 2000 WL 33226190, *3

(Dec. 15, 2000), Harkai v. Scherba Industries, Inc., 136 Ohio App. 3d 211, 215 (9th

Dist.2000), and Juv.R. 40(D)(4)(e). See also In re A.T. at ¶ 6 (noting that “Juv.R.

40(D)(4)(e) provides that ‘[a] court that adopts, rejects, or modifies a magistrate’s

decision shall also enter a judgment”), quoting Juv.R. 40(D)(4)(e).

       {¶11} Because Juv.R. 40 contains identical language to Civ.R. 53, “a

magistrate’s decision does not become final ‘until the trial court reviews the

magistrate’s decision and (1) rules on any objections, (2) adopts, modifies, or rejects

the decision, and (3) enters a judgment that determines all the claims for relief in

the action or determines that there is no just reason for delay.’” In re A.T. at ¶ 6,

quoting Alexander v. LJF Mgt., Inc., 1st Dist. Hamilton No. C-090091, 2010-Ohio-

2763, ¶ 12, and citing Roberts v. Skaggs, 176 Ohio App. 3d 251, 2008-Ohio-1954, ¶

4 (1st Dist.) and Yantek v. Coach Builders Ltd., 1st Dist. Hamilton No. C-060601,

2007-Ohio-5126, ¶ 14. See also In re D.S.R., 11th Dist. Lake No. 2011-L-119,

2012-Ohio-5823, ¶ 14 (noting that “the same principles applied to Civ.R. 53(D) are

applicable to Juv.R. 40(D)”).


                                          -6-
Case No. 9-19-54


       “‘“[T]he content of the judgment must be definite enough to be
       susceptible to further enforcement and provide sufficient information
       to enable the parties to understand the outcome of the case. If the
       judgment fails to speak to an area which was disputed, uses
       ambiguous or confusing language, or is otherwise indefinite, the
       parties and subsequent courts will be unable to determine how the
       parties’ rights and obligations were fixed by the trial court.”’”

In re L.J.S. at ¶ 12, quoting Harkai at 216, quoting Walker v. Walker, 9th Dist.

Summit No. 12978, 1987 WL 15591, *2 (Aug. 5, 1987). See also Reiter v. Reiter,

3d Dist. Hancock No. 5-98-32, 1999 WL 378354, *2 (May 11, 1999). In other

words, merely approving and adopting a magistrate’s decision is not enough, the

trial judge “‘must still separately enter his or her own judgment setting forth the

outline of the dispute and the remedy provided.’” State ex rel. Boddie at ¶ 2, quoting

Harkai at 218. Consequently, a judgment entry that orders that a magistrate’s

decision be affirmed or incorporated is not a valid, final appealable order. See

Juv.R. 40(D)(4)(e); Civ.R. 54(A); R.C. 2505.02,

       {¶12} Here, the trial court’s August 6, 2019 entry does not fulfill those

requirements. The record reflects that the trial court’s magistrate issued decisions

denying A.M.’s motion to suppress evidence on January 8, 2019; adjudicating A.M.

as a delinquent child on April 9, 2019; and disposing of the case on August 6, 2019.

The trial court issued an order stating the following:

            The above captioned case(s) came before the Court upon
       complaint filed 08/03/2018 alleging the child to be
       Delinquent/Unruly. A hearing was held before the Magistrate by
       Order of Reference. A Decision of the Magistrate was issued

                                         -7-
Case No. 9-19-54


       therefrom and filed. The parties hereto were served with a copy of
       the Decision of the Magistrate. The parties were further advised of
       their right to object to the same pursuant to Juvenile Rule
       40(D)(3)(b)(i).

             The parties having voluntarily waived their right to object and/or
       no objection being timely filed herein; the Decision of the Magistrate
       is to have immediate effect.

            The Court approves and adopts the Decision of the Magistrate
       and the same is hereby entered of record as the Order of this Court by
       reference in the above captioned case (s).

(Doc. No. 25).

       {¶13} We conclude that the trial court’s August 6, 2019 entry does not

conform with its obligation to enter an independent judgment which determines the

action. See In re A.T. at ¶ 10 (“The entries adopted the magistrate’s decisions but

contained no ‘clear pronouncement of the trial court’s judgment that expressed what

appellant’s responsibilities and obligations are.’”), quoting In re D.P., 10th Dist.

Franklin Nos. 06AP-179, 06AP-180, and 06AP-181, 2006-Ohio-5098, ¶ 7; In re

Elliott, 4th Dist. Ross No. 97 CA 2313, 1998 WL 101351, *2 (Mar. 5, 1998); Civ.R.

54(A). Indeed, the trial court did not indicate which magistrate’s decisions it

reviewed and was adopting or enter a judgment of adjudication and disposition. See

In re L.J.S. at ¶ 15. That is, the trial court’s entry fails to set forth the dispute and

order the specific relief afforded.

       {¶14} For these reasons, we conclude that the trial court’s August 6, 2019

entry is not a final, appealable order and we lack jurisdiction to consider this appeal.

                                          -8-
Case No. 9-19-54


See In re A.T. at ¶ 10 (“Therefore, the entries failed to satisfy Juv.R. 40(D)(4)(e)’s

requirement that the court ‘also enter a judgment,’ and they are not final, appealable

orders.”), quoting Juv.R. 40(D)(4)(e); In re A.K., 9th Dist. Medina No. 08CA0024-

M, 2009-Ohio-398, ¶ 3 (“The trial court order adopts the magistrate’s decision;

however, the order does not enter judgment finding A.K. to be a delinquent child.”);

In re D.P. at ¶ 7. Accordingly, this appeal must be dismissed for lack of jurisdiction.

                                                                   Appeal Dismissed

SHAW, P.J. and PRESTON, J., concur.

/jlr




                                         -9-